Title: From Thomas Jefferson to George Washington, 9 June 1792
From: Jefferson, Thomas
To: Washington, George



June 9. 92.

Th: Jefferson, with his respects to the President, incloses him a letter from Mr. Rittenhouse on the subject of procuring a house for the mint. Mr. Rittenhouse thinks the house in 7th. street can be bought for 1600.£. It is probable that none can be rented under £150. and this sum would pay the interest and sink the principal of 1600£ in 15 years. The outhouses willl save the necessity of new erections, and there is a horse mill, which will save the building one for the rolling mill: so that on the whole Th:J. concurs in opinion with Mr. Rittenhouse that it will be better to buy this house; and submits the same to the President. A plan of the ground and buildings is inclosed.
Mr. Rittenhouse thinks the appointment of a Chief coiner and Engraver (in one office) necessary to prepare the proper machines for coining copper. He thinks Voight perfectly equal to the duties of the coiner. He is no engraver himself, and it is therefore proposed that he shall consider the cost of engraving dies as a charge to be deducted from his salary of 1500. Doll. He has not been consulted on this point. He is willing to accept the appointment, and to retire from it of course on the arrival of any successor whom we shall import from abroad.
